Citation Nr: 0806688	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psoriatic arthritis, 
claimed as secondary to service-connected arthritis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The veteran testified at a video hearing before the Board in 
March 2005.  

The Board previously remanded this matter in April 2006 and 
May 2007.  

In a written statement received in November 2007, the veteran 
raised claims for service connection for a right shoulder 
condition and an increased rating for his service-connected 
right ankle condition.  Those claims are referred to the RO 
for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this claim in May 2007.  The 
Board noted that the veteran was examined by a VA 
rheumatologist in November 2006.  The veteran reported a 
history of acute arthritis of the right ankle since 1998.  
The examiner diagnosed recurrent crystal-induced arthritis of 
the right ankle.  The examiner stated, " I do not think that 
there is a chronic form of psoriatic arthritis in this 
patient.  The most definitive diagnostic procedure would be a 
right ankle arthrocentesis when this patient does have an 
acute red swollen joint. He is advised to have this done to 
either include or exclude crystal-induced arthritis."

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court 
held that VA must conduct an examination during the active 
state of a disease.  The May 2007 remand requested that the 
veteran undergo a VA examination for the purpose of 
determining whether psoriatic arthritis is present.  The 
Board requested that the veteran be examined during the 
active phase of his condition, if at all possible.

The veteran underwent a VA examination in June 2007.  The VA 
examiner noted the veteran the veteran's report of episodes 
of right ankle pain, swelling and redness.  The examiner 
indicated that the veteran's right ankle was not inflamed at 
the time of the examination.  The examiner concluded that 
there was no evidence for psoriatic arthritis in the joint at 
that time.  

In Stegall v. West, 11 Vet. App. 268 (1998) it was held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  Given 
the nature of this disability, if possible, a VA examination 
should be scheduled during a period when the veteran is 
experiencing a flare-up of the claimed condition.  Although 
the Board sincerely regrets the additional delay to the 
veteran, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination by a VA rheumatologist.  If 
possible, the examination should be 
scheduled during a flare-up of his 
condition. The examining facility should 
be fully informed of the unusual 
requirements in this case and communicate 
with the veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare-up of the 
claimed condition.  Appropriate 
instructions should be provided to the 
veteran in this regard. 

2.  The claims file, including a copy of 
this remand, should be made available to 
the examiner for review prior to the 
examination.  The examiner should indicate 
in the examination report that such a 
review was conducted.

3.  The examiner should conduct a thorough 
examination, to include any procedures 
necessary to determine whether the veteran 
has psoriatic arthritis.  If psoriatic 
arthritis is diagnosed, the rheumatologist 
is asked to answer the following question:  
Is it at least as likely as not the 
veteran's psoriatic arthritis began in 
service or during the initial post service 
year, or is proximately due to or causally 
related to the veteran's service-connected 
psoriasis?  The examiner should provide a 
detailed rationale for the opinion.

3.  Following the completion of the 
requested actions, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  The claims file should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



